Citation Nr: 1024095	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-10 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for bony mallet deformity of the left long finger 
with non-united avulsion fragment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1990 to March 
1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for bony mallet deformity of the left long finger 
with non-united avulsion fragment and assigned a 
noncompensable rating.  A timely appeal was noted with 
respect to the assigned rating.  

In June 2007, the Board denied entitlement to an initial 
compensable rating for bony mallet deformity of the left long 
finger with non-united avulsion fragment.  The Veteran 
subsequently appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In August 2008, a Joint 
Motion for an Order Vacating the Board Decision (Joint 
Motion) was brought before the Court.  In an Order dated that 
same month, the Court vacated the June 2007 Board decision 
pursuant to the Joint Motion, and remanded the case to the 
Board for readjudication consistent with its Order.

In November 2008, the Board remanded this issue to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the case is back before the Board for further 
appellate action.

In April 2010, the RO awarded an increased evaluation for the 
service-connected bony mallet deformity of the left long 
finger with non-united avulsion fragment from noncompensable 
to 10 percent, effective June 18, 2004.







FINDING OF FACT

In May and June 2010, the Board received written 
correspondence from the Veteran indicating his desire to 
withdraw his appeal for an increased initial evaluation for 
bony mallet deformity of the left long finger with non-united 
avulsion fragment.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran with regard to the issue of entitlement to an 
increased initial evaluation for bony mallet deformity of the 
left long finger with non-united avulsion fragment have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim

The Board does not have jurisdiction to review the claim for 
an increased initial evaluation for bony mallet deformity of 
the left long finger with non-united avulsion fragment, and 
therefore it is dismissed.

A review of the record reflects that the Veteran expressed 
disagreement with a December 2004 rating decision granting 
service connection for bony mallet deformity of the left long 
finger with non-united avulsion fragment and assigning a 
noncompensable rating.  The RO issued a statement of the case 
in March 2005, and the Veteran perfected an appeal in April 
2005.  In June 2007, the Board issued a decision on this 
issue, but that decision was vacated by Court order in August 
2008.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  In correspondence received 
in May and June 2010, the Veteran withdrew his appeal with 
respect to his claim for an increased initial evaluation for 
bony mallet deformity of the left long finger with non-united 
avulsion fragment.  Therefore, there remain no allegations of 
error of fact or law for appellate consideration as to this 
issue.  Accordingly, the claim is dismissed.


ORDER

The claim of entitlement to an increased initial evaluation 
for bony mallet deformity of the left long finger with non-
united avulsion fragment is dismissed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


